Citation Nr: 1036657	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim for service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack






INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Veteran was scheduled to present testimony before a Veterans 
Law Judge in June 2010, but cancelled the hearing and expressed 
that he did not wish to reschedule it.  Accordingly, no further 
action is required by VA in this regard. See 38 C.F.R. § 20.704 
(2009).


FINDINGS OF FACT

1.  Entitlement to service connection for hearing loss was denied 
in an unappealed Board decision issued in July 1986.

2.  Subsequently received evidence is not cumulative or redundant 
of that previously of record; such evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
service connection claim, and is sufficient to raise a reasonable 
possibility of substantiating the claim.

3.  The Veteran has a current hearing loss disability, which is 
medically related to hearing loss that pre-existed, and was 
aggravated by, his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7104(b), (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  Bilateral hearing loss was aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1132, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed Board 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7104(b) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Although the RO subsequently determined that new and material 
evidence had been submitted to reopen the Veteran's claim, the 
Board must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Entitlement to service connection for hearing loss was denied in 
an unappealed Board decision issued in July 1986.  The basis for 
the denial was that hearing loss was noted on the Veteran's 
examination for entry into service and was not shown to have 
increased in severity during service.

The subsequently received evidence includes a statement, dated in 
August 2010, from the Veteran's private physician expressing the 
opinion that it is at least as likely as not that the Veteran's 
current hearing loss was the result of his pre-existing hearing 
loss being permanently aggravated by his service.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it indicates that the 
Veteran's hearing loss was aggravated by his service, it is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and material 
and reopening of the claim is in order.

III.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A veteran who served after December 31, 1946, is presumed to be 
in sound condition when he or she entered into military service, 
except for conditions noted on the entrance examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Id.

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306(b).  This includes medical facts and principles 
which may be considered to determine whether the increase is due 
to the natural progress of the condition.  Id.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during and subsequent to service. Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 25 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran asserts that his hearing deteriorated 
during his period of service.  He contends that he was exposed to 
acoustic trauma in service during artillery training and a year 
with an artillery unit in Vietnam.  The Veteran's DD 214 
(Certificate of Discharge or Release from Active Duty) confirms 
that he served in an artillery unit.

Service treatment records indicate that, at the time of his April 
1966 examination for entry into service, the Veteran's auditory 
thresholds were measured as 15, 15, 5 and 15 decibels in the 
respective frequencies of 500, 1,000, 2,000 and 4,000 Hertz for 
the right ear.  They were measured as 20, 15, 25 and 35 decibels 
in the respective frequencies of 500, 1,000, 2000 and 4,000 Hertz 
for the left ear.  Hearing impairment was noted as a medical 
defect at that time.  

Service treatment records also indicate that, in August 1967, the 
Veteran's auditory thresholds were measured as 20, 25, 15 and 15 
decibels in the respective frequencies of 500, 1,000, 2,000 and 
4,000 Hertz for the right ear.  They were measured as 10, 25, 25 
and 45 decibels in the respective frequencies of 500, 1,000, 
2,000 and 4,000 Hertz for the left ear.  At that time, the 
Veteran was diagnosed as having mild hearing loss of the left 
ear, and was prescribed earplugs.

Service treatment records further indicate that, in August 1967, 
the Veteran sustained superficial shrapnel wounds to the back in 
a mortar attack.

At the Veteran's August 1968 examination for separation from 
service, his auditory thresholds were measured as 5, 25, 0 and 10 
decibels in the respective frequencies of 500, 1,000, 2,000 and 
4,000 Hertz for the right ear.  They were measured as 0, 25, 25 
and 30 decibels in the respective frequencies of 500, 1,000, 
2,000 and 4,000 Hertz for the left ear.  At that time, it was 
noted that the Veteran complained of having difficulty hearing.  
Physical examination and tuning fork examination were normal.  It 
was noted that audiometric examination showed no change since the 
Veteran's induction physical, which had revealed a mild sensory 
neural hearing loss in the left ear.  It was also noted that an 
audiogram at the time revealed a 17 decibel loss of speech 
frequencies in the left ear, with a 30 decibel dip at the 4000 
frequency.  The remaining examination was normal, and in fact 
there was completely normal hearing in the right ear.  The 
Veteran was diagnosed as having sensory neural hearing loss, 
mild, left ear, secondary to unknown etiology.  

Post-service, the report of a July 1984 private audiological 
examination report indicates moderate bilateral sensorineural 
hearing loss.

A May 2006 private examination report indicates that the 
Veteran's auditory thresholds were measured as 40, 55, 55, 55 and 
60 decibels in the respective frequencies of 500, 1,000, 2,000, 
3000 and 4,000 Hertz for the right ear.  They were measured as 
40, 70, 60, 65 and 65 decibels in the respective frequencies of 
500, 1,000, 2,000, 3000 and 4,000 Hertz for the left ear.  

The Veteran submitted lay statements, received in May 2007, from 
various friends and family, which essentially indicate that, in 
their experience, the Veteran's hearing was worse after his 
period of service than it was prior to it.

The Veteran also submitted a statement, dated in August 2010, 
from his private physician, Dr. H.  The statement indicates that 
Dr. H. reviewed available service and post-service treatment 
records, and that it was his medical opinion that the Veteran's 
pre-existing hearing loss, as noted on his entrance examination, 
was permanently aggravated beyond its normal rate of progression 
by the Veteran's unprotected exposure to the muzzle blasts from 
weapons in basic military training, and the close proximity to 
explosives from enemy mortar rounds.  Dr. H. explained that the 
type of hearing loss shown on the entrance examination was 
documented to have worsened on the second in-service examination, 
which led Dr. H. to suspect that the separation examination was 
somehow flawed.  Dr. H. further explained that the Veteran's 
post-service examinations more accurately demonstrated a 
consistent increased hearing loss relative to the first and 
second military examinations, and that it was therefore at least 
as likely as not that the Veteran's current hearing loss was an 
aggravation of his pre-existing condition.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the Veteran's claim of 
service connection for bilateral hearing loss must be granted.

The medical evidence shows that the Veteran has bilateral hearing 
loss for VA compensation purposes.  Furthermore, noting the 
Veteran's service in an artillery unit and treatment in August 
1967 for superficial shrapnel wounds due to a mortar attack, the 
Board finds the Veteran's reports of in-service acoustic trauma 
to be credible and consistent with the circumstances of his 
service.  38 U.S.C.A. § 1154(a).  Moreover, while hearing loss 
was noted on the Veteran's entrance examination report, the only 
competent medical opinion of record regarding the question of 
whether such hearing loss increased in disability during service 
is the August 2010 opinion of Dr. H.  Dr. H.'s opinion was that 
the Veteran's pre-existing hearing loss, as noted on his entrance 
examination, was permanently aggravated beyond its normal rate of 
progression during service by the Veteran's unprotected exposure 
to the muzzle blasts from weapons in basic military training and 
his close proximity to explosives from enemy mortar rounds.  

Thus, the record reflects a current hearing loss disability, in-
service acoustic trauma, and competent evidence of a medical link 
between the two.  The criteria for service connection have 
therefore been met.

The Board notes that the audiometric results contained in the 
report of the Veteran's August 1968 separation examination do not 
indicate significantly worse hearing than the audiometric results 
contained in the April 1966 entrance examination report and, at 
some Hertz levels, indicate improved hearing.  However, the Board 
also notes the opinion of  Dr. H. that, given the type of hearing 
loss shown on the entrance examination, the documented worsening 
on the second in-service examination, and the Veteran's post-
service examinations demonstrating a consistently increased 
hearing loss relative to the first and second military 
examinations, the separation examination was somehow flawed, and, 
therefore, that it was at least as likely as not that the 
Veteran's current hearing loss was the result of aggravation of 
his hearing loss condition existing at the time of entry into 
service.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's pre-existing hearing loss, noted in the 
report of his April 1966 entrance examination, increased in 
disability during, and was aggravated by, service, and has 
resulted in a current bilateral hearing loss disability.  
Accordingly, service connection is warranted for bilateral 
hearing loss.




ORDER

New and material evidence having been received, reopening of the 
claim for service connection for bilateral hearing loss is 
granted.

Service connection for bilateral hearing loss is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


